Citation Nr: 0021597	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
shell fragment wounds of the lower extremities.  

REPRESENTATION

Appellant represented by:      The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 8, 1945 to July 4, 
1945.


FINDINGS OF FACT

1.  In 1951 and 1989 the Board denied entitlement to service 
connection for shell fragment wounds of the lower 
extremities, and in October 1991, the Board of Veterans' 
Appeals (Board) determined that new and material evidence had 
not been submitted to reopen the claim.

2.  In March 1994 the RO confirmed and continued the denial 
of service connection.  The veteran appealed.

3.  In October 1996 the Board remanded the issue for 
additional development.

4.  In October and December 1998, the Director of 
Compensation and Pension Services declared forfeiture actions 
against the veteran.  


CONCLUSION OF LAW

The appeal is dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In appellate decisions dated in April 1951 and February 1989, 
the Board denied service connection for shell fragment wounds 
of the lower extremities.  In October 1991, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection, and in February 1993 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) affirmed the 
Board's determination.

In an attempt to reopen his claim, the veteran as submitted a 
copy of the February 1988 radiology report from Ilocos 
Regional Hospital, and letters stating that his service dates 
were incorrect.  The veteran also submitted a copy of a 
January 1946 statement, which was certified as a true extract 
copy from the original, indicating that he had been awarded 
the Purple Heart Medal by virtue of authority vested in the 
Commanding Officer of the United States Army Forces in the 
Philippines, and an August 1993 joint affidavit from I.N.A. 
and P.N., maintaining that they were present at the ceremony 
awarding the veteran the Purple Heart and that he received 
the award as a result of injuries sustained during service.  
They also certified that they "knew" that the veteran's 
injury occurred on June 27, 1945, not July 27, 1945.  

By a March 1994 rating decision, the RO denied entitlement to 
service connection for shell fragment sounds of the lower 
extremities.  The veteran perfected an appeal therefrom.

In October 1996, the Board remanded the matter for additional 
development as to the competency of the evidence submitted.  
The Board asked the RO to verify the service of I.N.A. and 
P.N., and their competency as witnesses with respect to the 
veteran's incurrence of injury.  The RO thereafter requested 
that field investigation reports be conducted.  In July and 
December 1997, a field investigator reported that P.N. 
disclosed that the veteran was not of member of his military 
organizations during World War II and that he came to know 
the veteran in the 1990s and I.N.A. stated that he was 
requested to sign a prepared affidavit to attest to the 
nature and existence of such injury even though he had no 
knowledge about the veteran's shell fragment wound.

Based on the foregoing evidence, in October and December 
1998, the Director of Compensation and Pension declared 
forfeiture action against the veteran under 
38 U.S.C.A. § 6103(a) (West 1991).  See 38 C.F.R. §§ 3.100, 
3.905(a) (1999).  Notice was thereafter mailed to the 
veteran.  He did not appeal.

38 U.S.C.A. § 6103(a) provides whoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by the Secretary (except 
laws pertaining to insurance benefits).  Id.; 
38 C.F.R. § 3.901(a) (1999).

Because it has been declared that the veteran has forfeited 
all rights, claims, and benefits under all laws administered 
by VA (except insurance benefits) pursuant to 38 U.S.C.A. § 
6103(a) and because the veteran has not perfected an appeal 
with respect to that matter, the Board does not have 
jurisdiction to review the veteran's issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a shell fragment wound 
of the lower extremities.  The forfeiture finding renders the 
disposition of the finality matter moot.  The resolution of 
the issue of whether the veteran has forfeited his rights to 
VA benefits takes precedence over the issue currently before 
the Board, and the forfeiture matter has not been properly 
developed for appellate review.  See generally 38 C.F.R. 
§ 20.200-20.302 (1999).  In light of the foregoing, the Board 
finds that the dismissal of the case without prejudice is 
appropriate.  38 U.S.C.A. § 7105(d)(5).  Additionally, by 
rendering this decision, the veteran is apprised of the need 
to submit evidence to revoke the forfeiture actions declared 
against him under the provision of 38 U.S.C.A. § 6103(a).



ORDER

The appeal is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

